IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF J.N.M., A MINOR       : No. 50 WAL 2018
                                         :
                                         :
PETITION OF: L.M.W., MOTHER              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN RE: ADOPTION OF C.R.S.J., A           : No. 51 WAL 2018
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: L.M.W., MOTHER              : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.